         Case 1:18-cv-02817-PJM Document 140 Filed 08/13/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

KENNETH FITCH, et al.,                     *
                    Plaintiffs,
                                           *
             v.
                                           *       No. 1:18-cv-02817-PJM

STATE OF MARYLAND, et al.,                 *
                    Defendants.            *

     *      *      *      *       *    *       *         *   *    *        *   *
  CONSOLIDATED MOTION TO DISMISS THIRD AMENDED COMPLAINT
          AND AMENDED COMPLAINT IN INTERVENTION

      Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 21, and for the reasons

stated in the accompanying memorandum, defendants State of Maryland, Governor Larry

Hogan, Secretary of the Department of Budget and Management David R. Brinkley,

Treasurer Nancy Kopp, Comptroller Peter Franchot, and the Board of Trustees of the

Maryland State Retirement and Pension System, hereby move to dismiss the Third

Amended Complaint for Declaratory and Other Relief (ECF 123) and the First Amended

Complaint of Intervening Plaintiff AFSCME (ECF 131) for failure to state a claim.

                                               Respectfully submitted,

                                               BRIAN E. FROSH
                                               Attorney General of Maryland

                                                    /s
                                               ADAM D. SNYDER (Bar No. 25723)
                                               Assistant Attorneys General
                                               Office of the Attorney General
                                               200 Saint Paul Place, 20th Floor
                                               Baltimore, Maryland 21202
                                               asnyder@oag.state.md.us
       Case 1:18-cv-02817-PJM Document 140 Filed 08/13/20 Page 2 of 2



                                         (410) 576-6398
                                         (410) 576-6955 (facsimile)

August 13, 2020                          Attorneys for Defendants




                                     2
